Citation Nr: 0821718	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The appellant served in the National Guard from March 1980 to 
August 2000, which included active duty for training 
(ACDUTRA) from February 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).

In connection with this appeal, the appellant testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in March 2008; a transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided therein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The appellant's service treatment records, to include 
both those during ACDUTRA, and those during inactive duty for 
training (INACDUTRA), do not show evidence of tinnitus.

3.  The appellant is currently diagnosed with tinnitus.

4.  The evidence of record does not relate the appellant's 
tinnitus to his military service.

5.  The appellant's service treatment records do not show a 
diagnosis of Raynaud's syndrome; the record shows that the 
condition was first diagnosed privately in December 1999, not 
during ACDUTRA or INACDUTRA.  

6.  Raynaud's syndrome is not shown to be the result of an 
injury during ACDUTRA or INACDUTRA, and is not one of the 
specified diseases for which service connection can be 
granted when the disease is first diagnosed during ACDUTRA or 
INACDUTRA.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Raynaud's syndrome was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6 (a), 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Considerations: VA's Duties to Notify and 
Assist

With respect to the appellant's claims for service 
connection, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the appellant's claim, a letter dated 
in August 2004 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted ____ U.S.L.W. ____ (U.S. Jun. 
16, 2008) (No. 07-1209); Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The appellant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
appellant was also accorded VA examinations in September 2004 
and October 2004.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the appellant's claims folder.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all of the evidence submitted by the appellant or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

II.  Service Connection: Tinnitus

The appellant claims service connection for tinnitus based on 
the acoustic trauma to which he asserts he was exposed in 
service.  Specifically, at his March 2008 hearing before the 
Board, and through the submission of statements therein, the 
appellant has alleged that the acoustic trauma to which he 
was exposed during his ACDUTRA and INACDUTRA as a member of 
the security police, as well as guarding jet aircraft on the 
flight line and around "war games" (including live fire 
training exercises) resulted in tinnitus beginning in the 
late 1980s.

A.  Evidence

The appellant's original physical examination in 1980 showed 
no evidence of tinnitus.  A September 1983 report of medical 
history completed by the appellant indicated that the 
appellant did not wear a hearing aid, did not have hearing 
loss, and did not have ear trouble; the accompanying report 
of medical examination did not reflect that the appellant 
reported or was diagnosed with tinnitus.

A reference audiogram conducted in May 1987 noted no evidence 
of tinnitus; an accompanying ear health history questionnaire 
noted that the appellant reported no ear trouble or noise in 
his ears, that he had been exposed to gunfire or other loud 
noises, and that his hobbies included shooting guns and 
riding motorcycles.  An August 1990 physical profile serial 
report indicated that the appellant's hearing was normal (a 
score of "1" on the "H" profile); no tinnitus was 
indicated.  An August 1989 report of medical history 
completed by the appellant indicated that the appellant did 
not wear a hearing aid, did not have hearing loss, and did 
not have ear trouble.

A June 1990 physical profile serial report indicated that the 
appellant's hearing was normal (a score of "1" on the "H" 
profile); no tinnitus was indicated.  An August 1990 physical 
profile serial report indicated that the appellant's hearing 
was normal (a score of "1" on the "H" profile); no 
tinnitus was indicated.  A December 1990 report of medical 
history completed by the appellant indicated that the 
appellant did not wear a hearing aid, did not have hearing 
loss, and did not have ear trouble; the accompanying report 
of medical examination did not reflect that the appellant 
reported or was diagnosed with tinnitus.

In a March 1991 medical certificate, the appellant indicated 
that he did not have a medical defect, disease or disability 
which would disqualify him from military duty.  A July 1993 
physical profile serial report indicated that the appellant's 
hearing was normal (a score of "1" on the "H" profile); no 
tinnitus was indicated.  A July 1995 report of medical 
history completed by the appellant indicated that the 
appellant did not wear a hearing aid, did not have hearing 
loss, and did not have ear trouble; the accompanying report 
of medical examination did not reflect that the appellant 
reported or was diagnosed with tinnitus.

A July 1995 physical profile serial report indicated a 
worsening (change from a score of "1" to "2" on the "H" 
profile) of the appellant's hearing; however, no evidence of 
tinnitus was noted.  A February 2000 service treatment record 
indicated that the appellant intended to deploy overseas in 
March 2000.  In addition, on this form, the appellant also 
represented that he had no chronic or acute medical 
conditions, and was not taking any medications.  An April 
2000 report of medical assessment was completed by the 
appellant, in which he indicated that he had not experienced 
any injury or disease on active duty for which he did not 
seek medical treatment.  The appellant's April 2000 medical 
examination (for the Medical Board Report) indicated no 
evidence of general ear abnormalities, and no tinnitus was 
noted.  

During the August 2004 VA general medical examination, the 
appellant reported that he had experienced tinnitus for 10 
years consequent to loud noises in service.  During the 
September 2004 VA ear disease examination, the appellant 
reported being exposed to jet engine noise while working on 
and guarding aircraft, and to firearm noise while instructing 
on a firing range.  He also reported a history of occasional, 
nonpulsatile tinnitus bilaterally.

During the September 2004 VA audiological examination, the 
appellant reported tinnitus since 1989, which was bilateral, 
high-pitched, periodic, occasionally severe, with a duration 
of hours.  He stated that his inservice noise exposure 
included that from weapons on the firing range, as well as 
aircraft noise; he admitted no recreational noise.  The VA 
examiner diagnosed the appellant with tinnitus.

During the appellant's March 2008 Board hearing, he stated 
that he started noticing tinnitus in 1988, which he reported 
during his routine physicals, but did not report on his 
service separation examination.  The appellant indicated that 
the tinnitus was intermittent and sometimes loud.  
Ultimately, the appellant asserted that he felt his tinnitus 
had resulted from his tasks as a member of the security 
police, and in guarding jet aircraft on the flight line and 
during war games (including live fire training exercises).

B.  Laws and Regulations

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the appellant's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
is defined to include, inter alia, "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) 
(emphasis added); see also 38 C.F.R. § 3.6(a).  The term 
"active duty for training" includes, inter alia, certain 
full time duty in the Army National Guard.  38 U.S.C.A. § 
101(22); see also 38 C.F.R. § 3.6(c) (3).

With regard to periods of inactive duty for training, service 
connection may be granted for disability resulting only from 
injuries incurred or aggravated during such periods, not 
disability resulting from diseases.  38 U.S.C.A. § 101(23), 
(24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) 
(quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) 
(discussing 38 U.S.C.A. §§ 101(24), 1131) (stating that the 
law "permits service connection for persons on inactive duty 
[training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  In this case, the appellant 
is contending that his tinnitus is the result of acoustic 
trauma during service, and thus periods of inactive duty for 
training may be considered.  

In addition, the advantage of certain evidentiary 
presumptions, provided by law, that assist claimants in 
establishing service connection for a disability do not 
extend to those appellants who claim service connection based 
on a period of active or inactive duty for training, as is 
the case here; the record does not show, and the appellant 
does not contend, that he had any service other than the 
ACDUTRA and INACDUTRA shown, for the purposes of his claim 
for service connection.  Paulson v. Brown, 7 Vet. App. 466, 
470-71 (1995) (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period);  McManaway, 13 Vet. App. at 
67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of active 
duty for training, a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim"); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., 
concurring).  

C.  Analysis-Merits of the Claim

Despite evidence of currently diagnosed tinnitus, the 
evidence of record does not show that the appellant's 
tinnitus is related to service.  Following physical 
evaluation during the September 2004 VA audiological 
examination, the VA examiner concluded that since the 
appellant's tinnitus was first reported years after the end 
of his military service, and many years after he now states 
he first experienced tinnitus, it was not likely related to 
the appellant's claimed inservice noise exposure.  The 
examiner further noted evidence of this was in the 
appellant's sensorineural hearing loss, which would have been 
bilateral had the appellant been exposed to acoustic trauma 
as he had reported, as well as the fact that the appellant's 
tinnitus was periodic, not constant.  No other objective 
medical opinions relate the appellant's tinnitus to his 
military service.  

While the Board does not doubt the appellant's sincerity in 
asserting, as he testified during his March 2008 Board 
hearing and during his VA examinations, that he experienced 
tinnitus since the late 1980, the contemporaneous evidence 
does not show that the appellant had tinnitus prior to 2004.  
38 U.S.C.A. § 1154(a); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As noted above, the periodic audiological 
evaluations conducted during the length of the appellant's 
reserve service do not reflect that the appellant ever 
reported experiencing tinnitus; moreover, the appellant 
specifically denied in his April 2000 report of medical 
assessment that he had experienced any injury or disease on 
active duty for which he did not seek medical treatment.  See 
id.; see also, cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  This evidence weighs against his claim. 

The contemporaneous service treatment records, which show no 
evidence of subjective reports or objective documentation of 
tinnitus and include a report by the appellant at the end of 
his service indicating that all medical conditions he had 
experienced had been identified to medical personnel, as well 
as the VA examination report, which contains the examiner's 
conclusion that the appellant's tinnitus was not likely 
related to his claimed inservice noise exposure, are both 
afforded significant probative weight in this case.  
Conversely, little weight can be afforded the appellant's 
current contentions that he experienced tinnitus since the 
late 1980s, as these recollections are of events many years 
earlier, and are inconsistent with the contemporaneous 
objective medical evidence.  It is the Board's duty to assess 
the credibility and probative value of evidence, and it may 
assign greater probative weight to some evidence more than to 
another.  See generally Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  For these reasons, the Board concludes that the 
weight of the evidence is against a finding service 
connection; accordingly, service connection for tinnitus is 
not warranted.  

Because the weight of the competent evidence of record is 
against relating the appellant's current tinnitus to his 
military service, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Raynaud's Syndrome

The appellant asserts that his Raynaud's syndrome is related 
to his military service.  specifically, he asserts that he 
was on active duty in December 1999 when he experienced 
symptomatology consistent with Raynaud's syndrome; he avers 
that he was sent to a private hospital for testing, 
ultimately resulting in a confirmed diagnosis of Raynaud's 
syndrome.

A.  Evidence

The appellant's original physical examination in 1980 showed 
no evidence of Raynaud's syndrome or a related condition.  A 
November 1999 service treatment record notes that the 
appellant reported numbness and discoloration in his right 
index finger and left hand.  A November 1999 Line of Duty 
determination shows that the appellant was referred to a 
private emergency room, following the visit to the base 
medical squadron noted above, and was diagnosed with 
circulation arterial spasm.  [The Board notes that these 
findings were the initial evidence of vascular disease, the 
other condition on which the appellant's May 2000 Medical 
Board narrative summary indicates the appellant was medically 
disqualified from military service.  Moreover, the service 
treatment records do not show that the appellant reported, or 
was treated for, any cold injury during his ACDUTRA.]

A December 1999 private treatment record indicated that the 
appellant was referred for evaluation of Raynaud's syndrome.  
The appellant reported experiencing arthralgias and 
paresthesias as well as color change in his fingers beginning 
in October 1999; he also experienced "stinging" sensations 
in his feet.  The assessment was recent onset Raynaud's 
syndrome, but indicated that differential diagnoses of 
cryoglobulinemia, anticariolipin antibodies, thyroid disease, 
large vessel disease, and thrombolic disease should also be 
considered.  Further private treatment records indicated 
assessments of symmetrical vasculopathy of the upper 
extremities, and questionable thromboangiitis obliterans.  
The December 1999 private anteriogram of the bilateral upper 
extremities showed evidence of bilateral proximal radial 
artery occlusion with additional findings of sporadic 
occlusion of distal digital branches.  Findings were somewhat 
nonspecific, and were noted to possibly be the results of 
vasculitis or repeated distal microembolization.

A January 2000 service treatment record indicated that after 
follow-up by private physicians, the appellant's final 
diagnosis concerning his painful hands was Buerger's disease 
(thromboangiitis obliterans).  A February 2000 service 
treatment record indicated that the appellant intended to 
deploy overseas in March 2000.  In addition, on this form, 
the appellant also represented that he had no chronic or 
acute medical conditions, and was not taking any medications.  
A March 2000 service treatment record indicated that the 
appellant had vasculopathy, with possible diagnoses of 
thromboangiitis obliterans and upper extremity arterial 
demonstrated bilateral proximal radial artery occlusion, 
which would disqualify him from worldwide duty.  

During an April 2000 sick call visit, the appellant reported 
that he had been diagnosed with Raynaud's syndrome in 
September 1999, and that his symptoms were provoked with cold 
air and/or holding cold objects, and continued to occur daily 
despite prescription medications.  The assessment was that 
the appellant should be disqualified from service on the 
basis that his vascular disease interfered with his ability 
to deploy and perform duties.  An April 2000 report of 
medical assessment was completed by the appellant, in which 
he indicated that he had not experienced any injury or 
disease on active duty for which he did not seek medical 
treatment.  

The May 2000 Medical Board Report indicated that the 
appellant was diagnosed with Raynaud's syndrome, which 
"contribute or may contribute to make the qualification" of 
the appellant questionable.  Moreover, the Report indicated 
that Raynaud's syndrome was not incurred while entitled to 
basic pay, existed prior to service, and was not permanently 
aggravated by service.  The accompanying narrative summary 
also indicated that the appellant's disqualification was 
based on the diagnoses of vascular disease with skin changes, 
and Raynaud's syndrome.  The symptoms, which included 
intermittent blanching of the 2nd and 3rd fingers of both 
hands provoked by cool air or holding cold objects, had begun 
in September 1999.  The attached medical examination noted 
vascular system abnormalities, specifically trace right 
radial pulse and delayed capillary refill of all fingers.

During the August 2004 VA general medical examination, the 
appellant reported a history of Raynaud's syndrome since 
1999; the examiner diagnosed him with Raynaud's syndrome.  
During the October 2004 VA arteries examination, the 
appellant described discoloration of his hands and feet with 
cold exposure.  Fingers become painful, sometimes crack and 
bleed, every time he was exposed to cold weather.  Thus, he 
asserted, his Raynaud's syndrome limited his ability to 
perform his duties in cold weather.  Physical examination 
revealed no active ulcers, but did show purplish 
discoloration of both hands and both feet, while palpable 
pulses remained in both hands and both feet.  Based on the 
appellant's reported medical history, the examiner's 
diagnosis was Raynaud's syndrome, which the examiner 
concluded was as least as likely as not related to service.

At his hearing before the Board in March 2008, the appellant 
stated that he served on the flight line in cold weather, and 
was diagnosed with Raynaud's syndrome after having been sent 
from the base to a private hospital.  The appellant also 
noted that additional tests conducted at a VA hospital 
confirmed the condition, which affected mostly his hands.  He 
reported having had treatment in service in 1998.  The 
appellant acknowledged that his service treatment records 
indicated that the Raynaud's syndrome existed prior to 
service and was not aggravated thereby, but he asserted that 
the condition was never diagnosed nor manifested prior to his 
service.  Moreover, he had no sensitivity to cold prior to 
service.

B.  Laws and Regulations

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to establish service connection for the 
appellant's claimed disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Active military service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty for training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, cardiac 
arrest, or a cerebrovascular accident which occurred during 
such training.  38 C.F.R. § 3.6(a) (2007); see also Brooks v. 
Brown, Vet.App.1993, 5 Vet. App. 484, reconsideration denied 
6 Vet. App. 124, affirmed 26 F.3d 141, rehearing denied.  
Service connection on a presumptive basis is not available 
where the only service performed is ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

C.  Analysis-Merits of the Claim

As an initial matter, the Board is cognizant that the 
appellant's May 2000 Medical Board Report indicated that the 
appellant was disqualified from continued military service 
based on two conditions: vascular disease with skin changes, 
and Raynaud's syndrome.  To that end, the condition the 
appellant was diagnosed with in November 1999, after having 
sought medical attention at the base medical squadron, was 
what ultimately was determined to be vascular disease.  Thus, 
to the extent that the appellant claimed that Raynaud's 
syndrome was incurred during ACDUTRA, there is no evidence 
that this was the case.  

Additionally, to the extent that the appellant asserts that 
his Raynaud's syndrome was the result of a cold injury he 
sustained during ACDUTRA, as he argued during his March 2008 
hearing before the Board, the contemporaneous, objective 
service treatment records do not reflect that the appellant 
the appellant reported, or was treated for, any cold injury 
during his ACDUTRA.  Because the service treatment records do 
not show evidence of cold injury, the October 2004 VA 
examiner's conclusion that the appellant's Raynaud's syndrome 
was related to service, on the basis that it resulted from a 
cold injury during ACDUTRA, is clearly inconsistent with the 
objective medical evidence.  In Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), the United States Court of Appeals 
for Veterans Claims, citing its decisions in Swann v. Brown, 
5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed that in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the appellant that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the appellant that formed 
the basis for the opinion.  Such is the case here.  
Accordingly, the Board cannot accept the October 2004 VA 
examiner's opinion as probative evidence.  The Court of 
Appeals for the Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Additionally, while 38 C.F.R. § 3.6 provides for service 
connection for disabilities resulting from injuries sustained 
during INACDUTRA, only three diseases are eligible to be 
found as service connected: heart attack (acute myocardial 
infarction), cardiac arrest, or stroke (cerebrovascular 
accident).  38 C.F.R. § 3.6(a).  Thus, although it can be 
argued that the appellant was treated for Raynaud's syndrome 
during INACDUTRA, it is not among the eligible conditions.  
For this reason, service connection must be denied as a 
matter of law, as entitlement under the law does not exist.  
In a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Service connection for tinnitus is denied.

Service connection for Raynaud's syndrome is denied.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


